DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 32 objected to because of the following informalities:  “in contact with a living body” in line 4 should be written “configured to be in contact with a living body”.  Appropriate correction is required.
Claim 35 objected to because of the following informalities:  “rest of the electrodes” in line 6 should be written “the rest of the electrodes”.  Appropriate correction is required.
Claim 36 objected to because of the following informalities:  “the rest of the electrode” in line 5 should be written “the rest of the electrodes”.  Appropriate correction is required.
Claim 55 objected to because of the following informalities:  “closely attached to skin” in line 6 should be written “configured to be closely attached to skin”.  Appropriate correction is required.
Claim 32 objected to because of the following informalities:  “in contact with a living body” in line 4 should be written “configured to be in contact with a living body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-43 and 45-64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “the electrodes” in lines 3-4, 5-6, and 9. It is unclear whether this limitation is referring to all of the at least two electrodes recited in line 2, or a combination of some number of the at least two electrodes. This limitation is interpreted as “the at least two electrodes” for the purpose of examination. It should also be noted that this limitation in recited in claims 33-35, 40-43, and 54-55 as well.
Claims 33-43 and 45-61 are rejected as being dependent on a rejected claim. 
Claim 62 recites the limitation “the electrodes” in lines 4, 6-7, and 10. It is unclear whether this limitation is referring to all of the at least two electrodes recited in line 2, or a combination of some number of the at least two electrodes. This limitation is interpreted as “the at least two electrodes” for the purpose of examination. 
Claims 63-64 are rejected as being dependent on a rejected claim. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32 – 36, 45-50, 56-60, and 62-64  are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0012408 by Nagata et al., (hereinafter “Nagata”) in view of US 2010/0318195 by Kettwig et al., (hereinafter “Kettwig”), JP 3410378 B2 by Kobayashi et al., (hereinafter “Kobayashi”), and US 5626950 by Shimano et al. (hereinafter “Shimano”).
Regarding claims 32, 45, and 63, Nagata teaches a biosignal detecting garment 900 comprising: at least two electrodes 902, 904 each including a conductive fiber structure [0113]; a measurement device 100 configured to detect 702 and process 706 a bioelectric signal acquired by the electrodes in contact with a living body; a wiring portion 359,360 conductively connecting the electrodes 902, 904 to the measurement device 100 and a garment body 301 on which the electrodes 351 - 358, the measurement device 100, and the wiring portion 359 are placed at predetermined positions (Fig. 5A).
Nagata fails to teach a resin layer that is layered on and bonded to a face of the conductive fiber structure used for the electrodes, the face being opposite to another face configured to have contact with skin, wherein the resin layer includes a polyurethane-based moisture-permeable layer. However, Kettwig teaches (Figures 1 and 5) a biosignal detecting garment (1) having a resin layer (23) which is layered on and bonded to the skin-facing side of the garment (1) between electrodes (5) and the inner surface of the garment (1), wherein the resin layer (23) includes a polyurethane-based moisture permeable layer ([0008], [0023]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a resin layer, as taught by Kettwig, because the modification would improve transport of moisture from the skin of the user to the environment, thereby ensuring enhanced comfort (Kettwig; [0023]). Furthermore, in the modified garment, the resin layer would be layered on a face of the conductive fiber structure used for the electrodes, the face being opposite to another face configured to have contact with skin, because the resin layer will be layered on top of the base garment and the conductive fiber structure used for the electrodes will be exposed on top of the resin layer to contact the skin.
The Nagata/Kettwig combination fails to teach that the resin layer includes one of a first moisture-permeable layer and a second moisture-permeable layer, the first moisture-permeable layer is layered on and bonded to the face of the conductive fiber structure by laminating a moisture-permeable layer selected from a polytetrafluoroethylene (PTFE) porous structure, a non-porous membrane of a hydrophilic polyester resin, and the second moisture-permeable layer is layered on and bonded to the face of the conductive fiber structure by coating a moisture-permeable layer selected from a non-porous membrane of a hydrophilic polyester resin. However, Kobayashi teaches a resin layer including a moisture-permeable layer formed by coating a moisture-permeable layer selected from a non-porous membrane of a hydrophilic polyester resin ([0004]-[0005], [0013]-[0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata/Kettwig combination to include a resin layer with the materials taught by Kobayashi since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
The Nagata/Kettwig/Kobayashi combination fails to teach that the at least two electrodes have surface electric resistance values equal to or less than 1 x 10^6 Q after 20 repeated washing cycles by a washing method in accordance with JIS L0217 (2012) 103 method. However, Shimano teaches washing a fabric using a washing method in accordance with JIS L0217 (2012) 103 method (Col. 7, lines 39-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata/Kettwig/Kobayashi combination to include repeated washing cycles by a washing method in accordance with JIS L0217 (2012) 103 method since it known in the art to use a known technique to improve similar devices (in this case, fabric) in the same way (MPEP 2143.I.C.) Furthermore, the instant specification discloses that “even with electrodes 101 having surface electric resistance values exceeding 1 x 10^6 Q in a dry state, measurement can be performed if substantial surface electric resistance values are reduced to equal to or less than 1 x 106 Q when the electrodes 101 are impregnated with liquid containing electrolytes such as tap water and sweat while being worn as the bio-detecting garment 100” in paragraph [0059]). Therefore, even if the electrodes have surface electric resistance values exceeding 1 x 10^6 Q in a dry state after 20 repeated washing cycles, it would still be possible for the electrodes to have surface electric resistance values equal to or less than 1 x 10^6 Q when the electrodes are impregnated with liquid containing electrolytes such as tap water and sweat while being worn as the bio-detecting garment. 
Regarding claim 33, Nagata teaches a biosignal detecting garment 900 wherein the measurement device is an electrocardiogram measurement device 700, any one of the electrodes is used as a different electrode 353-358, at least one electrode other than the different electrode is used as at least one indifferent electrode 351, 352, 361, 362, and a potential difference between the different electrode and the indifferent electrode [0095] is detected as an electrocardiographic waveform (Fig. 6).
Regarding claim 34, Nagata teaches a biosignal detecting garment 900 wherein the measurement device 100 is an electrocardiogram measurement device 700, the number of the electrodes each including the conductive fiber structure [0113] is at least three 351, 352, 361, 361, 353-358, any two of the electrodes are used as different electrodes 353-358, at least one electrode other than the different electrodes is used as at least one indifferent electrode 351, 352, 361, 362, and a potential difference between the two different electrodes [0095] is detected as an electrocardiographic waveform (Fig. 6).
Regarding claim 35, Nagata teaches a biosignal detecting garment 900 wherein the measurement device 100 is an electrocardiogram measurement device 700, two of the electrodes are respectively placed at about right and left sides of a chest 351, 352 or a flank 353-358 of the garment body 301, and when three or more of the electrodes are included, rest of the electrodes is placed at a position separated from the electrodes placed at about the right and left sides of the chest or the flank of the garment body 361, 362.
Regarding claim 36, Nagata teaches a biosignal detecting garment 900 wherein the electrodes respectively placed at about the right and left sides of the chest 351, 352 or the flank 353-358 of the garment body 301 are used as two different electrodes, the rest of the electrode is used as at least one indifferent electrode 361, 362, and a potential difference between the two different electrodes [0095] is detected as an electrocardiographic waveform (Fig. 6).
Regarding claim 46, Nagata teaches a biosignal detecting garment wherein the wiring portion 359, 360 is formed of a printed conductive resin, a laminated conductive resin film, a conductive fiber [0113], or a metal wire.
Regarding claim 47, Nagata teaches a biosignal detecting garment 900 wherein the wiring portion 359, 360 is formed by sewing-in [0132] a conductive fiber, the conductive fiber comprising a fiber coated with a metal [0113].
Regarding claim 48, Nagata teaches biosignal detecting garment 900 wherein the metal with which the conductive fiber is coated includes silver [0113], aluminum or stainless steel.
Regarding claim 49, Nagata teaches a biosignal detecting garment 900 wherein the wiring portion 359, 360 is disposed on an outer side of the garment body [0371].
Regarding claim 50, Nagata teaches a biosignal detecting garment 900 wherein the wiring portion 359, 360 is formed by sewing-in [0132] a conductive fiber, the conductive fiber 359, 360 being sewn in as one thread of a sewing machine by sewing to be exposed mainly on an outer side of the garment body 371.
Regarding claim 56, Nagata teaches a biosignal detecting garment 900 wherein the garment body includes a woven or knitted fabric [0109] including elastic yarn [0108] and inelastic yarn [0112].
Regarding claim 57, Nagata teaches a biosignal detecting garment wherein the elastic yarn includes a polyurethane-based elastic fiber [0108].
Regarding claim 58, Nagata teaches a biosignal detecting garment 900 wherein the garment body includes a knitted fabric [0109].
Regarding claim 59, Nagata teaches a biosignal detecting garment 900 wherein the measurement device 100 is configured to be attached and connected to and detached from the garment body 301 via a connector 302, 363.
Regarding claim 60, Nagata teaches a biosignal detecting garment 900 wherein the measurement device 100 functions to transfer data through communication 304 with at least one of a mobile terminal and a personal computer 100.
Regarding claims 62 and 64, Nagata teaches a biosignal detecting garment 900 comprising: at least two electrodes 351, 352, 353-358, 361, 362 each including a conductive fiber structure [0113]; a connector 363 through which a measurement device 100 configured to detect and process a bioelectric signal 700 acquired by the electrodes that are in contact with a living body is configured to be attached, connected, and detached; a wiring portion 359, 360 conductively connecting the electrodes 351, 352, 353-358, 361, 362  to the connector 363; and a garment body 301 on which the electrodes351, 352, 353-358, 361, 362, the connector 363, and the wiring portion 359, 360 are placed at predetermined positions (Fig. 4A, Fig. 5A).
Nagata fails to teach a resin layer that is layered on and bonded to a face of the conductive fiber structure used for the electrodes, the face being opposite to another face configured to have contact with skin, wherein the resin layer includes a polyurethane-based moisture-permeable layer. However, Kettwig teaches (Figures 1 and 5) a biosignal detecting garment (1) having a resin layer (23) which is layered on and bonded to the skin-facing side of the garment (1) between electrodes (5) and the inner surface of the garment (1), wherein the resin layer (23) includes a polyurethane-based moisture permeable layer ([0008], [0023]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagata to include a resin layer, as taught by Kettwig, because the modification would improve transport of moisture from the skin of the user to the environment, thereby ensuring enhanced comfort (Kettwig; [0023]). Furthermore, in the modified garment, the resin layer would be layered on a face of the conductive fiber structure used for the electrodes, the face being opposite to another face configured to have contact with skin, because the resin layer will be layered on top of the base garment and the conductive fiber structure used for the electrodes will be exposed on top of the resin layer to contact the skin. 
The Nagata/Kettwig combination fails to teach that the resin layer includes one of a first moisture-permeable layer and a second moisture-permeable layer, the first moisture-permeable layer is layered on and bonded to the face of the conductive fiber structure by laminating a moisture-permeable layer selected from a polytetrafluoroethylene (PTFE) porous structure, or a non-porous membrane of a hydrophilic polyester resin, and the second moisture-permeable layer is layered on and bonded to the face of the conductive fiber structure by coating a moisture-permeable layer selected from a non-porous membrane of a hydrophilic polyester. However, Kobayashi teaches a resin layer including a moisture-permeable layer formed by coating a moisture-permeable layer selected from a non-porous membrane of a hydrophilic polyester resin ([0004]-[0005], [0013]-[0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata/Kettwig combination to include a resin layer with the materials taught by Kobayashi since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
The Nagata/Kettwig/Kobayashi combination fails to teach that the at least two electrodes have surface electric resistance values equal to or less than 1 x 10^6 Q after 20 repeated washing cycles by a washing method in accordance with JIS L0217 (2012) 103 method. However, Shimano teaches washing a fabric using a washing method in accordance with JIS L0217 (2012) 103 method (Col. 7, lines 39-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nagata/Kettwig/Kobayashi combination to include repeated washing cycles by a washing method in accordance with JIS L0217 (2012) 103 method since it known in the art to use a known technique to improve similar devices (in this case, fabric) in the same way (MPEP 2143.I.C.) Furthermore, the instant specification discloses that “even with electrodes 101 having surface electric resistance values exceeding 1 x 10^6 Q in a dry state, measurement can be performed if substantial surface electric resistance values are reduced to equal to or less than 1 x 106 Q when the electrodes 101 are impregnated with liquid containing electrolytes such as tap water and sweat while being worn as the bio-detecting garment 100” in paragraph [0059]). Therefore, even if the electrodes have surface electric resistance values exceeding 1 x 10^6 Q in a dry state after 20 repeated washing cycles, it would still be possible for the electrodes to have surface electric resistance values equal to or less than 1 x 10^6 Q when the electrodes are impregnated with liquid containing electrolytes such as tap water and sweat while being worn as the bio-detecting garment. 
Claims 37 – 39, 41 - 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Kettwig, as applied to claim 32 above, and further in view of US2014/0011004 A1 by Sotzing et al. (hereinafter “Sotzing”).
Regarding claim 37, Nagata further teaches a biosignal detecting garment 900 with conductive fiber structure [0113].
However, Nagata does not teach a conductive fiber structure wherein the fiber structure impregnated with a conductive polymer.
Sotzing teaches a conductive fiber structure wherein the conductive fiber structure is a fiber structure impregnated with a conductive polymer [0024].
Since impregnating a fiber structure with a conductive polymer was a known method to create a conductive fiber structure at the time the invention was effectively filed, it would be obvious to one of ordinary skill in the art to substitute the conductive fiber structure taught by Nagata with the conductive fiber structure taught by Sotzing.
Regarding claim 38, Nagata further teaches a biosignal detecting garment 900 with a conductive fiber structure [0113].
However, Nagata does not teach a fiber structure impregnated with a conductive polymer.
Sotzing teaches a conductive fiber structure wherein a dispersion in which the conductive polymer and a binder are dispersed in a solvent [0031] is applied to the conductive fiber structure to impregnate the fiber structure with the conductive polymer [0034].
In order to create a conductive fiber structure, it would be obvious to one of ordinary skill in the art to substitute the conductive fiber structure taught by Nagata with the conductive fiber structure taught by Sotzing.
Regarding claim 39, Nagata further teaches a biosignal detecting garment using a conductive fiber [0113]. However, Nagata does not specifically teach the use of poly(3,4-ethylenedioxythiophene) and a polystyrenesulfonic acid conductive polymer as the fiber.
Sotzing teaches a fabric electrode wherein the conductive polymer is a mixture of a poly(3,4-ethylenedioxythiophene) and a polystyrenesulfonic acid [0024].
Since poly(3,4-ethylenedioxythiophene) and a polystyrenesulfonic acid is a conductive polymer that can be used for a conductive fiber structure, it would be obvious to modify Nagata to use poly(3,4-ethylenedioxythiophene) and a polystyrenesulfonic acid as the conductive polymer.
Regarding claim 41, Nagata further teaches a biosignal detecting garment 900 wherein a woven or knitted fabric used for the electrodes includes a synthetic fiber multifilament [0113].
However Nagata does not specify a fineness of equal to or more than 30 dtex and equal to or less than 400 dtex and a single-yarn fineness of equal to or less than 0.2 dtex.
Sotzing teaches a woven or knitted fabric used for the electrodes includes a synthetic fiber multifilament wherein the fibers can have a largest cross-sectional diameter of 2 nanometers and larger [0041], which is consistent with a synthetic fiber multifilament where at least part of which has a fineness of equal to or more than 30 dtex and equal to or less than 400 dtex and a single-yarn fineness of equal to or less than 0.2 dtex. Since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 42, Nagata further teaches biosignal detecting garment 900 wherein a woven or a knitted fabric is used for electrodes [0113].
However, Nagata does not teach the diameter of the fibers.
Sotzing teaches a woven or knitted fabric used for the electrodes includes a synthetic fiber multifilament at least part of which has a single-yarn diameter of equal to or more than 10 nm and equal to or less than 5,000 nm ([0041]).
Therefore it would be obvious to one having ordinary skill in the art to substitute the woven or knitted fabric used for electrodes taught by Sotzing for the woven or knitted fabric used for electrodes taught by Nagata.
Regarding claim 43, Nagata further teaches biosignal detecting garment 900 wherein a woven or a knitted fabric is used for electrodes [0113].
However, Nagata does not teach the diameter of the fibers.
Sotzing teaches a woven or knitted fabric used for the electrodes includes a synthetic fiber multifilament at least part of which has a single-yarn diameter of equal to or more than 10 nm and equal to or less than 5,000 nm [0041].
Therefore it would be obvious to one having ordinary skill in the art to substitute the woven or knitted fabric used for electrodes taught by Sotzing for the woven or knitted fabric used for electrodes taught by Nagata.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Kettwig, as applied to claim 32.
Regarding claim 40, Nagata further teaches a biosignal detecting garment 900 wherein a fiber structure used for the electrodes includes a woven or knitted fabric [0113]. 
However, Nagata does not specify a real weight of equal to or more than 50 g/m2 and equal to or less than 300 g/m2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material with a real weight of equal to or more than 50 g/m2 and equal to or less than 300 g/m2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 51, 53-54, and 61  are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Kettwig, as applied to claim 32 above, and further in view of US 2014/0070957 by Longinotti-Buitoni et al. (hereinafter “Buitoni”).
Regarding claim 51, Nagata further teaches a biosignal detecting garment 900, wherein the wiring portion 359, 360 is disposed on an outer side of the garment body 371, and part of the wiring portion exposed on the outer side of the garment body is covered with an electric insulating member 370.
However, Nagata is silent regarding whether the electric insulating member is waterproof.
Buitoni teaches a waterproof insulating member [0246].
In order to protect the wiring portion from water, it would be obvious to one having ordinary skill in the art to substitute the electric insulating member taught by Nagata with the waterproof insulating member taught by Buitoni.
Regarding claim 53, Nagata further teaches a biosignal detecting garment 900 with a wiring portion 359, 360.
However Nagata does not teach a wiring portion that is formed of a conductive resin, and the wiring portion is formed with the conductive resin being continuously layered on part of one face of a sheet including a waterproof electric insulating member, and with the face of the waterproof electric insulating member on which the conductive resin is layered being bonded to the garment body.
Buitoni teaches a wiring portion that is formed of a conductive resin [0210], and the wiring portion is formed with the conductive resin being continuously layered on part of one face of a sheet including a waterproof electric insulating member [0246], and with the face of the waterproof electric insulating member on which the conductive resin is layered being bonded to the garment body [0246].
Since this structure was known at the time the invention was effectively filed, it would be obvious to one having ordinary skill in the art to substitute the conductive fiber structure used for the electrodes taught by Nagata with the conductive fiber structure used for the electrodes taught by Buitoni.
Regarding claim 54, Nagata further teaches a biosignal detecting garment comprising 6at least two conductive connection systems 359, 360, the conductive connection systems each including: one of the electrodes 351; the measurement device 100; and the wiring portion conductively connecting the electrode to the measurement device 363, wherein at least parts of the conductive connection systems formed on the garment body are separated from each other by an insulating structure 370, 371.
However, Nagata is silent regarding whether the insulating structure is water-repellent.
Buitoni teaches a biosignal detecting garment comprising 6at least two conductive connection systems, the conductive connection systems each including: one of the electrodes; the measurement device; and the wiring portion conductively connecting the electrode to the measurement device [0173], wherein at least parts of the conductive connection systems formed on the garment body are separated from each other by a water-repellent and insulating structure [0246].
Since this structure was known at the time the invention was effectively filed, it would be obvious to one having ordinary skill in the art to substitute the conductive fiber structure used for the electrodes taught by Nagata with the conductive fiber structure used for the electrodes taught by Buitoni.
Regarding claim 61, Nagata does not teach that the measurement device functions to transmit data through wireless communication with at least one of a mobile terminal or a personal computer.
Buitoni teaches a biosignal detecting garment comprising a wireless communication with at least one of a mobile terminal or a personal computer to transmit data [0097]-[0098], [0212]. 
Since this structure was known at the time the invention was effectively filed, it would be obvious to one having ordinary skill in the art to substitute the wired connection used for data transmission taught by Nagata with the wireless connection used for data transmission taught by Buitoni.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view Kettwig and Buitoni, as applied to claim 51, and further in view of US 4924037 by Ainsworth et al. (hereinafter “Ainsworth”).
Regarding claim 52, Nagata further teaches a biosignal detecting garment 900 wherein the electric insulating member 370, 371 includes a polyurethane-based fabric [0108].
However Nagata does not teach an electric insulating member that includes a polyurethane-based film.
Ainsworth teaches an electric insulating member 2 includes a polyurethane-based film (Fig. 2: 3, Col. 1, line 64-65).
Since polyurethane film was a known electric insulation material at the time the invention was effectively filed, it would be obvious to one having ordinary skill in the art to substitute the polyurethane based fabric taught by Nagata with the polyurethane based film taught by Ainsworth.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Kettwig, as applied to claim 32 above, and further in view of US 2010/0234715 by Shin et al. (hereinafter “Shin”).
Regarding claim 55, Nagata further teaches a biosignal detecting garment 900, wherein the garment body includes a woven or knitted fabric [0108].
However Nagata is silent regarding the fabric having a stress of equal to or more than 0.5 N and equal to or less than 15 N at an elongation of 60% in a length or breadth direction, and the electrodes are closely attached to skin at a pressure of equal to or more than 0.1 kPa and equal to or less than 2.0 kPa when being worn.
Shin teaches a biosignal detecting garment (Fig. 1) wherein the electrodes are closely attached to skin at a pressure of equal to or more than 0.1 kPa [0010].
Furthermore, in order to effectively hold the electrodes in place, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the woven or knitted fabric to have a stress of equal to or more than 0.5 N and equal to or less than 15 N at an elongation of 60% in a length or breadth direction, and the electrodes are closely attached to skin at a pressure of equal to or more than 0.1 kPa and equal to or less than 2.0 kPa when being worn.  
Since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered.
Applicant’s argument that Faarbeck fails to disclose, teach or suggest a non-porous membrane of a hydrophilic polyester resin is persuasive. Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Kobayashi, which teaches a resin layer including a moisture-permeable layer formed by coating a moisture-permeable layer selected from a non-porous membrane of a hydrophilic polyester resin ([0004]-[0005], [0013]-[0014]). In combination with Nagata, Kettwig, and Shimano, the modified device teaches the invention as claimed at least in claims 32 and 62. 
Applicant’s arguments regarding the newly amended limitation “and the at least two electrodes have surface electric resistance values equal to or less than 1 x 106 Q after 20 repeated washing cycles by a washing method in accordance with JIS L0217 (2012) 103 method” in claims 32 and 62 are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Shimano, which teaches repeated washing using a washing method in accordance with JIS L0217 (2012) 103 method. In combination with the Nagata, Kettwig, and Kobayashi, the modified device teaches the invention as claimed at least in claims 32 and 62. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794